Exhibit 99.1 FOR IMMEDIATE RELEASE: April 27, 2011 CONTACT: Doug Hemer Aetrium Incorporated (651) 773-4274 NASDAQ: ATRM AETRIUM REPORTS FIRST QUARTER RESULTS St. Paul, Minn (4/27/11)—Aetrium Incorporated (Nasdaq:ATRM) today announced results for its first quarter ended March 31, 2011. Revenue for the first quarter was $1,860,000, up sequentially from $1,667,000 in the fourth quarter of 2010. Net loss for the first quarter was $730,000, or $0.07 per share. “As we anticipated, the seasonal impact on the semiconductor industry extended the lull in semiconductor growth that started in fourth quarter of 2010,” said John J. Pollock, president and chief executive officer. “However, we achieved a number of positive developments in the first quarter. Our bookings significantly out paced our revenue, and we ended the quarter with a strong backlog. We shipped the initial revenue units of our new VMAX test handler and expect to recognize revenue for these and additional units in the second quarter. Our bookings included a follow on order from a new foundry reliability test customer. We are nearing completion on evaluations of our VMAX test handler with our largest customer and have a new VMAX evaluation scheduled to begin in June with another top 10 analog IC manufacturer. In addition, we are nearing completion of evaluations of new reliability test modules with three separate customers. “Our gross margins for the first quarter were favorably impacted by product mix and a VMAX inventory build in anticipation of customer demand. Our negative cash flow for the quarter largely reflected that inventory build and our net loss.” “Forecasters continue to project a resumption of growth in the semiconductor industry in the second quarter and for the remainder of 2011,” Mr. Pollock continued. “Accordingly, we expect that our results will continue to improve as the year progresses. Our revenue for the second quarter will depend upon factors such as the success of ongoing product evaluations and the timing and delivery requirements of orders we receive during the quarter. However, we expect that our revenue for the quarter will reach or exceed the $4 million level.” Certain matters in this news release are forward-looking statements which are subject to risks and uncertainties that could cause actual results to differ materially from those projected. Such risks and uncertainties include, but are not limited to, adverse domestic or global economic conditions, slowing growth in the demand for semiconductor devices, the volatility and cyclicality of the microelectronics industry, changes in the rates of capital expenditures by semiconductor manufacturers, progress of product development programs, unanticipated costs associated with the integration or restructuring of operations, and other risk factors set forth in the Company’s SEC filings, including its Form 10-K for the year ended December 31, 2010. Aetrium, based in North St. Paul, Minnesota, is a leading supplier of proprietary technologies and equipment that are used by the worldwide semiconductor industry to test integrated circuits. The company’s products are used by customers to advance reliability, improve quality, increase product yield or improve manufacturing processes. Aetrium’s common stock is publicly traded on the Nasdaq market under the symbol ATRM. More information about Aetrium is available on the internet at www.Aetrium.com. Aetrium Incorporated Consolidated Statements of Operations (Unaudited) (in thousands, except per share data) Three Months endedMarch 31, Net sales $ $ Cost of goods sold Gross profit Gross profit percent % % Operating expenses: Selling, general and administrative (1) Research and development Total operating expenses Income (loss) from operations ) Interest income 13 16 Income (loss) before income taxes ) Income taxes - - Net income (loss) (1) $ ) $ Income (loss) per share (1): Basic $ ) $ Diluted $ ) $ Weighted average common shares outstanding: Basic Diluted Selling, general and administrative expenses for the three months ended March 31, 2010 includes a credit of $190 related to the settlement of a legal dispute with a subtenant of the Company’s former leased facility in Poway, California.The impact of the credit was to increase net income from $12 ($0.00 per basic and diluted share) to $202 ($0.02 per basic and diluted share) for the three months ended March 31, 2010. Aetrium Incorporated Consolidated Balance Sheets (Unaudited) (In Thousands) March 31, December 31, Assets: Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories - operations Inventories -shipped equipment, subject to revenue deferral 24 Other current assets 74 67 Total current assets Property and equipment, net 83 98 Other asset 38 41 Total assets $ $ Liabilities and shareholders' equity: Current liabilities: Trade accounts payable $ $ Other current liabilities Total current liabilities Noncurrent accrued liabilities Shareholders' equity Total liabilities and shareholders' equity $ $
